Citation Nr: 1012491	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Parkinson's disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to August 
1997. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in part, denied the Veteran's 
claim of entitlement to service connection for Parkinson's 
disease.

In the June 2008 rating decision, the RO also denied service 
connection for a right knee disability and the Veteran 
timely perfected an appeal of that decision.  Subsequently, 
in a September 2009 rating decision, the RO granted service 
connection for residuals of a right knee injury and right 
knee disability post anterior cruciate ligament repair.  As 
this represents a full grant of benefits sought, the issue 
is no longer before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to his request on his VA Form 9, substantive 
appeal, the Veteran was scheduled for a Travel Board hearing 
at the RO in Lincoln, Nebraska in March 2010.  Prior to the 
hearing in a correspondence received in March 2010, the 
Veteran indicated that he would not be able to appear during 
the scheduled time and requested that his hearing be 
rescheduled.  Therefore, the Veteran should be rescheduled 
for a Travel Board hearing at the RO in Lincoln, Nebraska.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO in Lincoln, 
Nebraska.  All correspondence and any 
hearing transcripts regarding this hearing 
should be associated with the claims 
folder.  

After the appellant has been afforded an opportunity to 
appear at a hearing before a 
Veterans Law Judge, the RO need not take any further 
adjudicatory action, but should return the claims folder to 
the Board for further appellate review.  



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


